                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


ACE FIRE UNDERWRITERS                             CV 19-181-M-DLC-KLD
COMPANY, et al.,

                    Plaintiffs,                   ORDER

vs.

NANCY GIBSON, AS RECEIVER
FOR ROBINSON INSULATION
COMPANY; MOTORISTS
COMMERCIAL MUTUAL
INSURANCE COMPANY, et al.,

                    Defendants.

      Defendant Motorists Commercial Mutual Insurance Company moves for the

admission of Patricia Mulvoy Kipnis to practice before this Court in this case with

Shane P. Coleman to act as local counsel. Ms. Kipnis’s application appears to be in

order. Accordingly,

      IT IS HEREBY ORDERED that Defendant’s motion to admit Ms. Kipnis

pro hac vice is GRANTED on the condition that Ms. Kipnis shall do her own

work. This means that Ms. Kipnis must do her own writing, sign her own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).
Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Kipnis, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

       DATED this 24th day of March, 2020.



                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
